
	

114 S2160 IS: Military Enlistment Opportunity Act of 2015
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2160
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2015
			Mr. Kirk (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 10, United States Code, relating to enlistment and consequences of certain service
			 in the Armed Forces, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Enlistment Opportunity Act of 2015. 2.Qualifications for enlistment in the Armed Forces (a)Additional qualified personsParagraph (1) of subsection (b) of section 504 of title 10, United States Code, is amended—
 (1)by redesignating subparagraph (C) as subparagraph (E); and
 (2)by inserting after subparagraph (B) the following new subparagraphs:
					
 (C)An alien who, at the time of enlistment in an armed force, has resided continuously in a lawful status in the United States for at least two years.
 (D)A person who, at the time of enlistment in an armed force, possesses an employment authorization document issued by United States Citizenship and Immigration Services under the requirements of the Department of Homeland Security policy entitled Deferred Action for Childhood Arrivals (DACA).
						.
				(b)Admission to
 Permanent Residence of Certain EnlisteesSuch section is further amended by adding at the end the following new subsection:
				
					(c)Admission to
 permanent residence of certain enlistees(1)A person described in subsection (b) who, at the time of enlistment in an armed force, is not a citizen or other national of the United States or lawfully admitted for permanent residence shall be adjusted to the status of an alien lawfully admitted for permanent residence under the provisions of section 249 of the Immigration and Nationality Act (8 U.S.C. 1259), except that the alien need not—
 (A)establish that he or she entered the United States prior to January 1, 1972; and
 (B)comply with section 212(e) of such Act (8 U.S.C. 1182(e)).
 (2)The Secretary of Homeland Security shall rescind the lawful permanent resident status of a person whose status was adjusted under paragraph (1) if the person is separated from the armed forces under other than honorable conditions before the person served for a period or periods aggregating five years. Such grounds for rescission are in addition to any other provided by law. The fact that the person was separated from the armed forces under other than honorable conditions shall be proved by a duly authenticated certification from the armed force in which the person last served. The service of the person in the armed forces shall be proved by duly authenticated copies of the service records of the person.
 (3)Nothing in this subsection shall be construed to alter the process prescribed by sections 328, 329, and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440–1) by which a person may naturalize through service in the armed forces.
						.
			(c)Clerical
			 amendments
				(1)Section
 headingThe heading of such section is amended to read as follows:
					
						504.Persons not
				qualified; citizenship or residency requirements;
				exceptions
						.
				(2)Table of
 sectionsThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 504 and inserting the following new item:
					
						
							504. Persons not qualified; citizenship or
				residency requirements;
				exceptions.
						
						.
				3.Treatment of certain persons as having
			 satisfied English and civics, good moral character, and honorable service
			 and
			 discharge requirements for naturalization
			(a)Immigration and Nationality
 ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 329A (8 U.S.C. 1440–1) the following:
				
					329B.Persons who have received an award for
				engagement in active combat or active participation in combat
						(a)In general
 (1)In generalFor purposes of naturalization and continuing citizenship under the following provisions of law, a person who has received an award described in subsection (b) shall be treated—
 (A)as having satisfied the requirements under sections 312(a) and 316(a)(3), and subsections (b)(3), (c), and (e) of section 328; and
 (B)except as provided in paragraph (2), under sections 328 and 329—
 (i)as having served honorably in the Armed Forces for (in the case of section 328) a period or periods aggregating 1 year; and
 (ii)if separated from such service, as having been separated under honorable conditions.
 (2)RevocationNotwithstanding paragraph (1)(B), any person who separated from the Armed Forces under other than honorable conditions may be subject to revocation of citizenship under section 328(f) or 329(c) if the other requirements under such section are met.
 (b)ApplicationThis section shall apply with respect to the following awards from the Armed Forces of the United States:
 (1)The Combat Infantryman Badge from the Army.
 (2)The Combat Medical Badge from the Army.
 (3)The Combat Action Badge from the Army.
 (4)The Combat Action Ribbon from the Navy, the Marine Corps, or the Coast Guard.
 (5)The Air Force Combat Action Medal. (6)Any other award that the Secretary of Defense determines to be an equivalent award for engagement in active combat or active participation in combat.
							.
 (b)Clerical amendmentThe table of contents of such Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 329A the following:
				
					
						Sec. 329B. Persons who have
				received an award for engagement in active combat or active
			 participation in
				combat.
					.
			
